UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21324 ACP Funds Trust (Exact name of registrant as specified in charter) 150 N. Radnor Chester Rd., Suite C-220 Radnor, PA19087 (Address of principal executive offices) (Zip code) Gary E. Shugrue Ascendant Capital Partners LP 150 N. Radnor Chester Rd., Suite C-220 Radnor, PA 19087 (Name and address of agent for service) Registrant's telephone number, including area code: (610) 688-4180 Date of fiscal year end: December 31 Date of reporting period: June 30, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. ACP Funds Trust 2010 Semi-Annual Review Monthly Performance Summary* Q2 YTD 12 Month 3 Year^ 5 Year^ Cumulative to date** Standard Deviation**^ Sharpe Ratio**^ Beta** ACP Advantage Series * -2.12% -1.19% 2.12% -1.63% 1.68% 22.8% 5.04% S&P 500 -11.43% -6.65% 14.43% -9.81% -0.79% 30.2% 15.03% Russell 2000 -9.92% -1.95% 21.48% -8.60% 0.37% 48.7% 20.24% HFRX Equity Hedge¹ -3.74% -3.42% 3.11% -7.77% -0.63% 1.80% 7.99% -0.05 Q2 YTD 12 Month 3 Year^ 5 Year^ Cumulative to date** Standard Deviation**^ Sharpe Ratio**^ Beta** ACP Institutional Series * -1.84% -0.66% 3.10% 1.51% 4.34% 38.9% 4.62% S&P 500 -11.43% -6.65% 14.43% -9.81% -0.79% 18.6% 15.15% Russell 2000 -9.92% -1.95% 21.48% -8.60% 0.37% 45.7% 20.43% HFRX Equity Hedge¹ -3.74% -3.42% 3.11% -7.77% -0.63% 0.07% 8.13% -0.07 *Performance numbers are net of fees and shown for the ACP Advantage Series and Institutional Series Strategic Opportunities Fund ^Annualized **ACP Strategy inception: ACP Advantage Series Fund inception 7/2003 ACP Institutional Series Fund inception 10/2003 Fund Objective The ACP Advantage Series Strategic Opportunities Fund and the ACP Institutional Series Strategic Opportunities Fund (collectively the “ACP Funds Trust”) seek capital appreciation through investments focused in long/short equity hedge funds. The main objective is to generate long-term absolute returns similar to those of stocks, but with significantly less volatility. In general, the Funds will maintain a net positive exposure to equity markets, though that exposure will vary based on tactical decisions and underlying manager objectives. The Funds seek to generate returns that are not highly correlated with traditional stock investments, thereby providing shareholders with an opportunity for improved diversification of their overall portfolios. Performance Review During the second quarter of 2010, the ACP Advantage Series Strategic Opportunities Fund declined 2.12% net of fees and the ACP Institutional Series Strategic Opportunities Fund declined 1.84% net of fees. This compares to losses in the S&P 500 and Russell 2000 of -11.43% and -9.92% respectively. Year to date the ACP Advantage Series is down -1.19% and the ACP Institutional Series is down 0.66% net of all fees compared to losses in the S&P and Russell respectively of -6.65% and -1.95%.Since its July 2003 inception, the cumulative return of the ACP Advantage Series Fund is up 22.8% net of all fees compared to the S&P 500 Index return of 30.2% during the same period.The ACP Institutional Series Fund, since its inception in October 2003, has a positive cumulative return of 38.9% net of fees compared to the S&P 500 Index return of 18.6% during the same period. 150 N. Radnor Chester Rd., Suite C-220, Radnor, PA 19087 610-688-4180 www.acpfunds.com FOR ACCREDITED INVESTORS ONLY – NOT FOR PUBLIC DISTRIBUTION During the quarter our underlying manager returns ranged from -10.93% to +3.91%.Year-to-date our best performing manager is up 10.74%, while our worst is down 5.38%. The strategy’s gross exposure has remained around 120% while the net exposure has stayed fairly low at around 20%. Correlations among individual equities were very high during the quarter which is not the best environment for our strategy. Correlations are usually high in markets where macro factors (e.g. Greece, sovereign debt defaults, oil spills, flash crash, recession) are the primary driver behind equity prices. Given that our managers spend the majority of their time analyzing and evaluating individual company fundamentals, not macro factors, we do not expect to do well in markets like these. We do however, expect our risk controls to preserve capital in such markets with the understanding that eventually individual company fundamentals drive stock prices. We added a large capitalization value manager to our portfolio on July 1, 2010 and will be adding a healthcare manager at the beginning of August. Healthcare is an area where we felt we were under represented but now we will have two talented managers focusing on this industry. We made no underlying manager redemptions in the 2nd quarter 2010 and as of August 1 we will have seventeen managers in the strategy. Outlook We continue to expect the equity markets to remain range-bound for the foreseeable future. The headwinds created by the deleveraging process going on within the American and European economies are not going away soon. While we cannot make the case that a broad based rally in equities is likely we do not believe that a major decline is imminent either. Valuations are reasonable and there are a few bright spots in the economy. The decline in the markets during the second quarter was mostly driven by a lowering of expectations for future growth, not a lack of growth. As we continually speak with our managers we hear about exciting opportunities in areas such as emerging markets, beneficiaries of the technology replacement cycle and recapitalized banks. Within such an environment, stock selection will be critical. Identifying the winners and losers during the choppy environment we foresee will be the key to earning acceptable returns. Regulatory Update The most recent Dodd-Frank Wall Street reform bill looks, for now, like it will have little direct effect on our business or that of our underlying managers. The requirement that hedge fund managers will be required to register with the SEC is the biggest change. Many of our managers are already registered and it has little effect on their investment strategies. If you have any questions or would like to discuss some of the thoughts in this letter, please contact us.We welcome your calls and remain committed to being as transparent as possible with regard to how we manage your money.Thank you for this opportunity to be of service. All the best, Gary E. Shugrue President and Chief Investment Officer Ascendant Capital Partners, LP Performance shown for the previously mentioned ACP Funds Trust is net of all expenses charged to shareholders.Performance numbers for the indices shown do not reflect the deduction of fees; it is not possible to invest in any particular index.Information regarding the Funds Trust set forth herein, including discussions regarding performance and Ascendant’s 150 N. Radnor Chester Rd., Suite C-220, Radnor, PA 19087 610-688-4180 www.acpfunds.com FOR ACCREDITED INVESTORS ONLY – NOT FOR PUBLIC DISTRIBUTION investment strategies, are qualified by reference to the Private Placement Memorandum.The memorandum contains important information about fees and expenses, as well as risks associated with an investment in the Funds.Please read it carefully before you invest or send money.The ACP Funds Trust may not be suitable for all investors.Past performance is no guarantee of future results and investors may suffer losses in connection with an investment in the Fund. The ACP Funds Trust is available only to investors who are “accredited investors” under Regulation D promulgated by the SEC under the Securities Act of 1933.Each investor must also have a net worth of $1.5 million or more, subject to certain exceptions.Each investor must have such knowledge and experience in financial and business matters that such investor is capable of evaluating the merits and risks of this investment and must be able to bear the economic risks of this investment. The indices illustrated herein are unmanaged indices.You cannot invest in an index.Index returns do not reflect the impact of any management fees, transaction costs or expenses.The index information seen here is for illustrative purposes only, and is not reflective of the performance of Ascendant Capital Partner Funds. The S&P 500 Index is an unmanaged index composed of U.S. Large Cap Stocks with a market capitalization of $3 billion or more.The Russell 2000 Index is composed of U.S. Small Cap Stocks.The Russell 2000 is constructed to provide a comprehensive and unbiased small-cap barometer and is completely reconstituted annually to ensure larger stocks do not distort the performance and characteristics of the true small-cap opportunity set. The Russell 2000 includes the smallest 2000 securities in the Russell 3000.¹ Refers to the HFRX Equity Hedge Index. This index is comprised of all L/S equity hedge funds. The HFRX Indices are a series of benchmarks of hedge fund industry performance which are engineered to achieve representative performance of a larger universe of hedge fund strategies. Standard Deviation measures the dispersal or uncertainty in a random variable (in this case, monthlyinvestment returns). It measures the degree of variation of returns around the mean (average) return. The higher the volatility of the investment returns, the higher the standard deviation will be. For this reason, standard deviation is often used as a measure of investment risk. Sharpe Ratio is a return/risk measure. Return (numerator) is defined as the incremental average return of an investment over the risk free rate. Risk (denominator) is defined as the standard deviation of the investment returns.Beta is the slope of the regression line. Beta measures the risk of a particular investment relative to the market as a whole (the “market” can be any index or investment you specify). It describes the sensitivity of the investment to broad market movements. For example, in equities, the stock market (the independent variable) is assigned a beta of 1.0. An investment which has a beta of .5 will tend to participate in broad market moves, but only half as much as the market overall. Risk Factors · Hedge funds generally offer less liquidity than other investment securities, and are generally not subject to regulation under the U.S. federal securities laws. · Hedge funds are often dependent for their success upon the efforts of one or a relatively few number of individuals. · Hedge funds typically offer only periodic redemptions, and there is generally no secondary market for investors to access for liquidity purposes. Funds that invest in hedge funds, such as those managed by Ascendant, present additional considerations for investors: · These funds are dependent upon the ability of their advisers to select and hold individual hedge funds. · Investors in these funds cannot readily sell or dispose of their interests in the secondary market, and may look only to the funds for periodic (and, possibly, limited) liquidity. · The fund of funds structure adds additional fees and expenses, which can materially impact an investor’s returns. 150 N. Radnor Chester Rd., Suite C-220, Radnor, PA 19087 610-688-4180 www.acpfunds.com FOR ACCREDITED INVESTORS ONLY – NOT FOR PUBLIC DISTRIBUTION ACP Funds Trust ACP Advantage Strategic Opportunities Fund ACP Institutional Series Strategic Opportunities Fund Financial Statements For the Period Ended June 30, 2010 (Unaudited) ACPFunds Trust For the Period Ended June 30, 2010 Table of Contents Page Statements of Assets and Liabilities 1 Statements of Operations 2 Statements of Changes in Net Assets 3 Statements of Cash Flows 4 Financial Highlights 5 - 6 Notes to the Financial Statements 7 - 12 Other Information (unaudited) 13 Financial Statements of ACP Strategic Opportunities Fund II, LLC Tab I Table of Contents ACPFunds Trust Statements of Assets and Liabilities June 30, 2010 (unaudited) ACP Advantage Strategic Opportunities Fund ACP Institutional Series Strategic Opportunities Fund Assets: Investments in ACP Strategic Opportunities Fund II, LLC at fair value $ $ (cost, $4,586,366 and $23,742,470, respectively) Redemption receivable from ACP Strategic Opportunities Fund II, LLC Receivable from Investment Manager Investments in ACP Strategic Opportunities Fund II, LLC paid in advance - Total assets Liabilities: Due to ACP Strategic Opportunities Fund II, LLC Contributions received in advance - Withdrawals payable Distribution and shareholder service fees - Accounting and administration fees Other accrued expenses Total liabilities Net assets $ $ Components of Net Assets: Paid-in Capital $ $ Accumulated net investment loss ) ) Accumulated net realized gain (loss) on investments Net unrealized appreciation on investments Net Assets $ $ Shares issued and outstanding (100,000,000 shares authorized per Fund, Par Value $10.00) Net asset value, offering and redemption price per share $ $ The accompanying notes are an integral part of these financial statements. - 1 - Table of Contents ACPFunds Trust Statements of Operations For the Period Ended June 30, 2010 (unaudited) ACP Advantage Strategic Opportunities Fund ACP Institutional Series Strategic Opportunities
